TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-02-00461-CR




                                   Tory Deshawn Hooker, Appellant

                                                      v.

                                      The State of Texas, Appellee


          FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
              NO. 48,164, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING




                 Appellant Tory Deshawn Hooker was placed on deferred adjudication community

supervision after he pleaded guilty to aggravated assault and unauthorized use of a motor vehicle. The

district court later revoked supervision and adjudicated him guilty after he admitted the violations alleged in

the State=s motion to adjudicate. The court sentenced appellant to fifteen years= imprisonment for the

aggravated assault and two years= imprisonment for the unauthorized use of a vehicle.

                 Appellant=s court-appointed attorney filed a brief concluding that the appeal is frivolous and

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by

presenting a professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim.

App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d
553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). A copy of
counsel=s brief was delivered to appellant, and appellant was advised of his right to examine the appellate

record and to file a pro se brief. No pro se brief has been filed.

                 We have reviewed the record and counsel=s brief and agree that the appeal is frivolous and

without merit. We find nothing in the record that might arguably support the appeal. Counsel=s motion to

withdraw is granted.

                 The district court issued separate judgments for each offense. The judgments of conviction

are affirmed.




                                                 Mack Kidd, Justice

Before Justices Kidd, B. A. Smith and Yeakel

Affirmed

Filed: October 24, 2002

Do Not Publish




                                                     2